                                                                                  FILED
                                                                               IN CLERK'S OFFICE
UNITED STATES DISTRICT COURT                                              U.S. DISTRICT COURT E.D.N.Y.
EASTERN DISTRICT OF NEW YORK
                                                                          *    OCT 22 2019         *
CAROLINE CASTELLAW, et al.,                         ORDER                 BROOKLYN OFFICE                -


                                                                                 lW-ql
                      Plaintiffs,                    14-cv-1048
              - against -                                                     rR0
EXCELSIOR COLLEGE,

                      Defendant.


      The court accepts the magi strate judge's thorough, comprehensive report and

recommendation, which considered all elements of movants' claims. The court finds the

objection filed to be without legal merit. The magistrate judge's report and recommendation is

approved.

      Clerk of Court: Send this report to New York Law Journal and the Federal Supplement as

the opinion of Chief Magistrate Judge Mann.




                                                    ack B. Weinstein
                                                 y senior United States District Judge

Dated: October 22, 2019
       Brooklyn, New York
